EXHIBIT 3.2 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Certificate of Designation (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1. Name of corporation: ESPRE SOLUTIONS, INC. 2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. 1. Designation and Amount. The shares of such series shall be designated as the “Series C Preferred Stock” (the “Series C Preferred Stock”) and the number of shares constituting such series shall be 5,000,000. Such number of shares may be decreased from time-to-time by resolution of the Board of Directors; provided, however, that such number may not be decreased below the number of the currently outstanding shares of Series C Preferred Stock plus the number of shares reserved for issuance upon the exercise of outstanding Options, convertible or exchangeable securities or other rights to acquire shares of Series C Preferred Stock. 2. Certain Definitions. For the purposes of the Certificate of Designation unless the context otherwise requires, capitalized terms used and not otherwise defined in such Certificate of Designation shall have the following meanings (with terms defined in the singular having comparable meanings when used in the plural): 3. Effective date of filing: (optional) (must not be later than 90 days after the certificate is filed) 4.
